Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 1 of 30




                  EXHIBIT 4
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 2 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, et al.,                       )
                                             )
      Plaintiffs,                            )
                                             )     Civil Action
v.                                           )
                                             )     File No. 1:17-CV-2989-AT
BRAD RAFFENSPERGER, et al.,                  )
                                             )
      Defendants.                            )

                            PROTECTIVE ORDER

      The Court enters the following Protective Order (“the Order”), to which the

Parties shall be bound, subject to later modification by Court order. It is HEREBY

ORDERED:

      1.     Scope and Third Parties. As used in this Order, the term “document”

shall mean all documents, electronically stored information, and tangible things

within the scope of Fed. R. Civ. P. 26(a)(1)(A)(ii) and 34(a)(1), as well as

information derived from such. A draft or non-identical copy is a separate document

within the meaning of this term. All documents produced in the course of discovery

(“documents”) shall be subject to this Order as set forth below. Any party to this

case and all third parties who have received subpoenas (collectively for purposes of

this Order, “Designating Parties”) may designate materials as “Confidential” or
                                         1
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 3 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 2 of 19




“Attorneys’ Eyes Only” under this Order if they make a good faith determination

that there is good cause to designate such materials under the terms of this Order and

pursuant to Fed. R. Civ. P. 26(c). The Designating Party bears the burden of

demonstrating that a designation is appropriate, if challenged.

      This Order is subject to the Local Rules of this District and the Federal Rules

of Civil Procedure.

      2.     Confidential Material. Unless such information has previously been

deemed a public record under Georgia law by a federal or state court, the following

information contained in documents shall be deemed “confidential” for purposes of

this Order, subject to challenge by the parties pursuant to procedure provided in

Section 11 herein:

      a.     Particular Voter Information:

             i.       The personal telephone numbers of individuals;

             ii.      The personal email addresses of individuals or other contact

                      information used for electronic messaging; and,

             iii.     Other information that is not public pursuant to federal or

                      Georgia law that could reveal the identity of a specific individual.

      b.     Particular Information in Agency and Organizational Files:




                                             2
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 4 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 3 of 19




            i.     Non-public information about agency operations that could

                   impede legitimate operations of the agency if publicly disclosed;

            ii.    Non-public information about Plaintiffs’ operations that could

                   impede legitimate operations of Plaintiffs’ if publicly disclosed;

                   and

            iii.   Information that is not public pursuant to federal or Georgia law

                   that could impede legitimate government interests if publicly

                   disclosed.

      c.    Such other information that the parties mutually agree in good

            faith meets the good cause standard and should be considered

            “confidential.”

      d.    Nothing contained herein prohibits another party or third-party

            from designating materials as “Confidential” if they make a good

            faith determination that there is good cause to designate such

            materials under the terms of this Order and pursuant to Fed. R.

            Civ. P. 26(c).      The Designating Party bears the burden of

            demonstrating that a designation is appropriate, if challenged.

      3.    “ATTORNEYS’ EYES ONLY” Material: “ATTORNEYS’ EYES

ONLY” material means information, documents, and things the designating party

                                         3
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 5 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 4 of 19




believes in good faith is not generally known to others and which the designating

party (i) would not normally reveal to third parties except in confidence or has

undertaken with others to maintain in confidence or (ii) believes in good faith is

sensitive and protected by a right to privacy under federal or Georgia law or any

other applicable privilege or right related to confidentiality or privacy.

“ATTORNEYS’ EYES ONLY” material does not include information that has

previously been deemed a public record under Georgia law by a federal or state

court. The designation is reserved for information that constitutes proprietary or

sensitive information that the producing party maintains as confidential in the

normal course of its operations such that disclosure could impede legitimate

operations, including but not limited to plans and strategy for security,

countermeasures and defenses, security audits and investigations, and information

regarding software and/or database structure or architecture. “ATTORNEYS’ EYES

ONLY” material may include all information, documents, and things referring or

relating to the foregoing, including but not limited to copies, summaries, and

abstracts of the foregoing, and may be designated as such in the manner described

in Section 5. The following information may be deemed “ATTORNEYS’ EYES

ONLY” material for the purposes of this order; however, the fact that such

information is listed in this order shall not be construed as a waiver of a party’s

                                         4
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 6 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 5 of 19




objections to the production or disclosure of said information or as an agreement to

produce such information absent a further order of this Court:

      a.     Particular Voter Information:

      i.     The social security numbers of individuals, in whole or in part;

      ii.    The driver’s license numbers of individuals;

      iii.   The birth dates of individuals;

      iv.    Information that would compromise the secrecy of a voter’s ballot if

             publicly disclosed;

      v.     Other government-issued unique identifiers of individuals; and

      vi.    Other information that is confidential pursuant to federal or Georgia

             law that could reveal the identity of a specific individual.

      b.     Particular Information Regarding Security:

      i.     Methods, tools, and instrumentalities of security tests, audits, and

             investigations, but not findings (unless disclosure of such findings

             would create an threat to the security of voting systems or other State

             infrastructure); and

      ii.    Information related to security of voting systems that would create an

             threat to the ongoing security of such systems if publicly disclosed.




                                          5
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 7 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 6 of 19




      4.     Designation of “CONFIDENTIAL” Material and Application of

Confidentiality Provisions. The designation of material in the form of documents,

discovery responses, or other tangible material other than depositions or other pre-

trial testimony shall be made by the designating party by affixing the legend

“CONFIDENTIAL” on each page containing information to which the designation

applies. The designation of deposition testimony shall be in accordance with

paragraph 6 below. All material designated “CONFIDENTIAL” that is not reduced

to documentary, tangible, or physical form or that cannot be conveniently designated

in the manner set forth above shall be designated by the designating party by

informing the receiving party of the designation in writing. The confidentiality rules

in this Order will apply to all material marked “CONFIDENTIAL.”

      a. Basic Principles. A receiving party may use “Confidential” information

that is disclosed or produced by any designating party in connection with this case

only for prosecuting, defending, or attempting to settle this litigation. “Confidential”

material may be disclosed only to the categories of persons and under the conditions

described in this Order. “Confidential” material must be stored and maintained by

a receiving party at a location and in a secure manner that ensures that access is

limited to the persons authorized under this agreement.




                                           6
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 8 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 7 of 19




      b. Disclosure of “Confidential” Information or Items. Unless otherwise

ordered by the Court or permitted in writing by the designating party, any material

designated “Confidential” may only be disclosed to:

         i.     counsel of record in this action, as well as employees and agents of

                counsel to whom it is reasonably necessary to disclose the

                information for this litigation;

         ii.    experts and consultants to whom disclosure is reasonably necessary

                for this litigation and who have signed the “Acknowledgment and

                Agreement to Be Bound” (Exhibit A);

         iii.   the Court, court personnel, and court reports and their staff;

         iv.    copy or imaging services retained by counsel to assist in the

                duplication of “Confidential” material;

         v.     during, or in preparation for, their depositions, witnesses in the

                action to whom disclosure is reasonably necessary and who have

                signed the “Acknowledgement and Agreement to Be Bound”

                (Exhibit A), unless otherwise agreed by the designating party or

                ordered by the Court;




                                          7
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 9 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 8 of 19




           vi.      the author or recipient of a document containing the information or

                    a custodian or other person who otherwise possessed or knew the

                    information;

           vii.     Parties, only after execution of the “Acknowledgement and

                    Agreement to Be Bound” (Exhibit A); and

           viii. employees, officers, representatives, and directors of Parties, only

                    after execution of the “Acknowledgement and Agreement to Be

                    Bound” (Exhibit A).

      c.         Filing “Confidential” Material. Before filing “Confidential” material

or discussing or referencing such material in court filings, the filing party shall

confer with the designating party to determine whether the designating party will

remove the “Confidential” designation, whether the document can be redacted, or

whether a motion to seal is warranted. If the parties cannot agree on the handling of

“Confidential” material in court filings, then the party seeking to file such material

must either move to file the material under seal as described in Section III(f)(ii) of

this Court’s Standing Order [Doc. 11] or for a court order permitting filing on the

public record.

      5.         Designation of “ATTORNEYS’ EYES ONLY” Material and

Application of “ATTORNEYS’ EYES ONLY” Provisions. The designation of

                                             8
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 10 of 30
         Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 9 of 19




 material in the form of documents, discovery responses, or other tangible materials

 other than depositions or other pre-trial testimony shall be made by the designating

 party by affixing the legend “ATTORNEYS’ EYES ONLY” on each page

 containing information to which the designation applies. The designation of

 deposition testimony shall be in accordance with paragraph 6 below. All material

 designated “ATTORNEYS’ EYES ONLY” that is not reduced to documentary,

 tangible, or physical form or that cannot be conveniently designated in the manner

 set forth above shall be designated by the designating party by informing the

 receiving party of the designation in writing. All documents designated

 “ATTORNEYS’ EYES ONLY” by any Party shall be governed by this section.

       a.     Basic Principles. A receiving party may use “ATTORNEYS’ EYES

 ONLY” material that is disclosed or produced by another party or by a non-party in

 connection with this case only for prosecuting, defending, or attempting to settle this

 litigation. “ATTORNEYS’ EYES ONLY” material may be disclosed only to the

 categories of persons and under the conditions described in this Order.

 “ATTORNEYS’ EYES ONLY” material must be stored and maintained by a

 receiving party at a location and in a secure manner that ensures that access is limited

 to the persons authorized under this agreement.




                                            9
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 11 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 10 of 19




       b.     Disclosure of “ATTORNEYS’ EYES ONLY” Information or

 Items. Unless otherwise ordered by the Court or permitted in writing by the

 designating party, any material designated “ATTORNEYS’ EYES ONLY” may

 only be disclosed to:

              i.     counsel of record in this action, as well as employees and agents

                     of counsel to whom it is reasonably necessary to disclose the

                     information for this litigation;

              ii.    experts and consultants to whom disclosure is reasonably

                     necessary for this litigation and who have signed the

                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);

              iii.   the Court, court personnel, and court reporters and their staff;

              iv.    copy or imaging services retained by counsel to assist in the

                     duplication of “ATTORNEYS’ EYES ONLY” material;

              v.     during their depositions, witnesses in the action to whom

                     disclosure is reasonably necessary and who have signed the

                     “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                     unless otherwise agreed by the designating party or ordered by

                     the Court;




                                           10
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 12 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 11 of 19




             vi.    the author or recipient of a document containing the information

                    or a custodian or other person who otherwise possessed or knew

                    the information;

             vii.   E-discovery    vendors,    only    after    execution    of       the

                    “Acknowledgement and Agreement to Be Bound” (Exhibit A).

             c.     Filing “ATTORNEYS’ EYES ONLY” Material. Before filing

             “ATTORNEYS’ EYES ONLY” material or discussing or referencing

             such material in court filings, the filing party shall confer with the

             designating party to determine whether the designating party will

             remove the “ATTORNEYS’ EYES ONLY” designation, whether the

             document can be redacted, or whether a motion to seal is

             warranted. If the parties cannot agree on the handling of

             “ATTORNEYS’ EYES ONLY” material in court filings, then the party

             seeking to file such material must either move to file the material under

             seal as described in Section III(f)(ii) of this Court’s Standing Order

             [Doc. 11] or for a court order permitting filing on the public record.

       6.    Designation of Deposition Testimony. In order to designate

 deposition testimony as “Confidential” or “ATTORNEYS’ EYES ONLY,” the

 designating party shall give prompt notice that it will seek the protections of this

                                         11
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 13 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 12 of 19




 Order either at the deposition or within seven (7) days after receipt of the deposition

 transcript, in accordance with the provisions and restrictions of this Order. Unless

 otherwise designated at or during the deposition, all deposition testimony shall be

 treated as if designated “Confidential” until the expiration of such seven (7) day

 period.

       7.     Documents, Things, and Information Produced by Non-Parties.

 Any party may designate as CONFIDENTIAL any documents or things produced

 by a non-party in this action, including but not limited to documents produced

 pursuant to an open records requests under O.C.G.A. § 50-18-70 et seq., that contain

 information deemed CONFIDENTIAL by the designating party by providing

 written notice of the designation to all counsel of record and to counsel for the

 disclosing non-party within seven (7) days after the designating party receives the

 produced document or thing. If no party designates the document or thing as

 CONFIDENTIAL within the seven (7) day period, and if the disclosing non-party

 has not designated the document or thing as CONFIDENTIAL, then the document

 or thing shall be considered not to contain any CONFIDENTIAL information.

       8.     Use of Documents Containing Redacted Confidential Information.

 The parties and their counsel and experts agree to redact confidential information

 from documents before: (a) using such documents at trial, any hearing, or any court

                                           12
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 14 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 13 of 19




 proceeding; (b) attaching such documents to any pleading or filing; or (c) using such

 documents in any other way where the documents could be seen by the public or by

 anyone not bound by this Order.

       9.     Other Redactions. Nothing in this Order precludes the parties from

 making redactions for privilege or for other legal reasons before documents are

 produced.

       10.    Inadvertent Disclosure. A Party that has inadvertently produced

 “Confidential” Information or “ATTORNEYS’ EYES ONLY” Information without

 so designating it may at any time re-designate such information as “Confidential” or

 “ATTORNEYS’ EYES ONLY.” The inadvertent or unintentional disclosure of

 “Confidential” or “ATTORNEYS’ EYES ONLY” Information shall not be deemed

 a waiver, in whole or in part, of any Party’s claims of confidentiality. If a Party

 inadvertently   or   unintentionally   produces   “Confidential”    Information   or

 “ATTORNEYS’ EYES ONLY” Information without designating it as such in

 accordance with the provisions of this Order, that Party shall promptly upon

 discovery, either: (a) demand the return of the “Confidential” or “ATTORNEYS’

 EYES ONLY” Information; or (b) furnish a properly marked substitute copy, along

 with written notice to all Parties that such document or information is deemed

 “Confidential” or “ATTORNEYS’ EYES ONLY” and should be treated as such in

                                          13
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 15 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 14 of 19




 accordance with the provisions of this Order. Each receiving Party must treat such

 document or information as “Confidential” or “ATTORNEYS’ EYES ONLY” from

 the date such notice is received, but each receiving Party shall have no liability for

 any disclosures of such information that were made prior to re-designation.

 Disclosure of “Confidential” or “ATTORNEYS’ EYES ONLY” Information prior

 to the receipt of such notice, if known, shall be reported to the designating Party.

       11.    Challenge of “Confidential” or “ATTORNEYS’ EYES ONLY”

 Designations. Any Party who wishes to challenge the propriety of the designation

 of Information as “Confidential” or “Restricted Confidential” may do so by

 providing written notice to the Producing Party within four (4) days of the

 designation of the information as “Confidential” or “Restricted Confidential.” The

 notice shall (a) attach a copy of each document subject to challenge, or identify each

 such document by production number or other appropriate designation, and (b) set

 forth the reason for such objection. The objecting Party and the Producing Party

 shall attempt in good faith to resolve any challenge on an informal basis. If an

 agreement cannot be reached, the objecting Party may seek a decision from the Court

 with respect to the propriety of the designation. The subject material will continue

 to be protected under this Protective Order until the Court orders otherwise. As

 provided in the Court’s July 2, 2019 Order, (Doc. 446), for any documents produced

                                           14
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 16 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 15 of 19




 by the Counties or municipalities in response to Plaintiffs’ Georgia Open Records

 Act requests that the State intends to retroactively or prospectively designate as

 “Confidential,” Plaintiffs may share the documents with both their experts and the

 lead Plaintiff-parties in this case if the individual Plaintiffs execute an agreement

 requiring them to maintain the confidentiality of those documents. Plaintiffs may

 lodge challenges to the confidentiality designation of any documents and the Court

 will resolve all timely objections the week of the July 25, 2019 injunction hearing.

 However, the Court encourages the parties to resolve all such challenges to the

 greatest extent feasible before that time. Any challenges and requests for the Court

 to rule on the confidentiality designations for documents the parties anticipate using

 at the injunction hearing must be filed on the docket NO LATER THAN JULY 17,

 2019.

         12.   No Waiver. The inadvertent failure to assert a claim of attorney-client

 privilege or protection under the work product doctrine shall not constitute a waiver

 of the right to claim a privilege or protection. Any party may challenge any such

 claim of privilege or protection on any ground.

         13.   Order Remains in Effect. This Order shall remain in effect throughout

 the course of this litigation and during any appeals. Following the termination of this

 litigation, the Order shall remain in effect for confidential information derived from

                                           15
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 17 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 16 of 19




 properly designated documents, and the Court shall retain jurisdiction to enforce this

 provision.

       14.    Destruction of Un-Redacted Documents Containing Confidential

 Information. This Paragraph applies to documents that contain un-redacted

 “Confidential” or “Attorneys Eyes Only” information. Within ninety days after final

 disposition of this case not subject to further appeal, the parties and their counsel and

 experts, and all other persons having possession, custody, or control of such

 documents, shall either: (a) return all such documents and any copies thereof to the

 individual or entity that produced the documents; or (b) destroy hard copies of such

 documents and all copies thereof with a shredder and make reasonable efforts to

 delete all electronic copies of such documents from all systems and databases.

 Notwithstanding the above requirement, the parties are entitled to retain (a) one copy

 of pleadings containing un-redacted confidential information and (b) un-redacted

 confidential information that is incorporated in attorney work product so long as the

 parties restrict access to such information to those persons who are permitted access

 under the Order.

       15.    Action by the Court. Nothing in this Order or any action or agreement

 of a party under this Order limits the Court’s power to make any Orders that may be

 appropriate with respect to the use and disclosure of any documents produced or

                                            16
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 18 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 17 of 19




 used in discovery or at trial, including the ability to order removal of a “Confidential”

 or “ATTORNEYS’ EYES ONLY” designation.

       16.    Order Subject to Modification. This Order shall be subject to

 modification by the Court on its own motion or on motion of any party or any other

 person with standing concerning the subject matter. The parties may seek revision

 of the deadlines for making confidentiality designations and challenges, if necessary,

 after the conclusion of the preliminary injunction hearing scheduled for July 25 and

 26, 2019.

       17.    No Prior Judicial Determination. This Order is entered based on the

 presentations and agreements of the parties and for the purpose of facilitating

 discovery. Nothing herein shall be construed or presented as a judicial determination

 that any confidential documents or information are subject to protection under Rule

 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

 Court may rule on a specific document or issue.

       18.    Persons Bound. This Order shall take effect when entered and shall be

 binding upon all counsel and their law firms, the parties and their employees,

 officers, directors, and agents, testifying and non-testifying experts, and persons

 made subject to this Order by its terms. This Order shall apply to all “Confidential”

 or “ATTORNEYS’ EYES ONLY” Information that was produced by any Party after

                                            17
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 19 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 18 of 19




 the submission of this proposed Protective Order to the Court and appropriately

 marked as such at the time of production.

       IT IS SO ORDERED, this 11th day of July, 2019.



                                       ___________________________
                                       AMY TOTENBERG
                                       UNITED STATES DISTRICT JUDGE




                                         18
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 20 of 30
        Case 1:17-cv-02989-AT Document 477 Filed 07/11/19 Page 19 of 19




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 DONNA CURLING, et al.,                         )
                                                )
       Plaintiff,                               )
                                                )     Civil Action
 v.                                             )
                                                )     File No. 1:17-CV-2989-AT
 BRAD RAFFENSPERGER, et al.,                    )
                                                )
       Defendant.                               )

         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Protective

 Order dated July 11, 2019 in the above-captioned action and attached hereto,

 understands the terms thereof, and agrees to be bound by its terms. The

 undersigned submits to the jurisdiction of the United States Court for the Northern

 District of Georgia in matters relating to the Stipulated Protective Order.

       The undersigned acknowledges that violation of the Protective Order may

 result in penalties for contempt of court or any other penalty otherwise imposed by

 the United States District Court for the Northern District of Georgia.

 Signed: _____________________ by _________________________ (print name)

 Business Address: ___________________________________________________

 Date: _____________________
                                           19
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 21 of 30




                 SLIPSHEET
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 22 of 30
          Case 1:17-cv-02989-AT Document 858 Filed 09/02/20 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


  DONNA CURLING, et al.,                 :
                                         :
                                         :
        Plaintiffs,                      :
                                         :
  v.                                     :        CIVIL ACTION NO.
                                         :        1:17-CV-2989-AT
  BRAD RAFFENSPERGER, et al.,            :
                                         :
                                         :
        Defendants.                      :


                                     ORDER

       This matter is before the Court on Plaintiffs’ Third Joint Request for

 Production [847], the parties’ Joint Discovery Statement Regarding Urgent Access

 to Equipment [Doc. 829], and State Defendants’ Objection to the Production of

 Protected Work Product/Fortalice Report [Doc. 838].

       Plaintiffs’ Request for Production No. 9 seeks production of “[a]ny report,

 studies, findings, audits, evaluations, and/or assessments of actual or potential

 security breaches or vulnerabilities associated with the Election System since

 August 1, 2019, including but not limited to new, updated, or supplemental reports

 prepared by Fortalice Solutions[.]” In response, State Defendants notified

 Plaintiffs’ counsel in objections that they were withholding from production a

 November 2019 report prepared by Fortalice Solutions concerning BMDs as

 protected attorney work product. According to State Defendants, the report was
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 23 of 30
          Case 1:17-cv-02989-AT Document 858 Filed 09/02/20 Page 2 of 6



 undertaken for purposes of this litigation at the direction of Ryan Germany, the

 General Counsel for the Secretary of State, after Plaintiffs filed their operative

 complaints challenging the BMD system.                 No other Fortalice Reports were

 apparently generated or produced in connection with Fortalice’s ongoing

 consulting with the Secretary of State’s Office regarding the security and operation

 of the SOS Office’s information and election systems – consulting that had been

 expressly referenced in the relief section of the Court’s Order of August 15, 2019 as

 well as in the Order itself. 1

        Plaintiffs seek to compel production of the Fortalice November 2019 report,

 requested by the SOS general counsel one month after the Court’s order of August

 15, 2019, on the assertion that there is “a clear, substantial and compelling need . .

 . for the only known report by a third-party cybersecurity firm regarding the

 current election system in Georgia” and there is “no other means for obtaining this

 information.” (Doc. 838-3.)

        In conjunction with their request for the reports, Plaintiffs also now seek

 access to the BMD voting equipment (and all associated voting equipment, i.e.

 scanners that count the vote, access cards, etc.) for testing by their experts in

 advance of the scheduled hearing on the pending motions for preliminary

 injunction. Plaintiffs did not initially serve a formal discovery request for the

 equipment, believing they could independently purchase the equipment. After



 1 See, e.g., Order, Doc. 579 at 150 (re remedy), and 75-89 (scope of Fortalice’s work and findings
 in 2017 and 2018 as to data system security vulnerability issues).

                                                 2
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 24 of 30
          Case 1:17-cv-02989-AT Document 858 Filed 09/02/20 Page 3 of 6



 they learned no equipment was available for purchase or would be made available

 for their purchase, Plaintiffs informally sought access to the equipment directly

 from the Defendants. While the Fulton County Defendants agreed to provide one

 BMD to the Coalition Plaintiffs for inspection and assessment, the State

 Defendants declined Plaintiffs’ request to provide access or assist Plaintiffs in

 purchasing the equipment from Dominion, and advised they would not allow

 Fulton County to loan out its BMD equipment.

        Plaintiffs brought these related disputes to the Court’s attention on Friday,

 August 28, 2020. The Court directed the State Defendants to produce the Fortalice

 report for in camera inspection and held discovery conferences with the parties on

 August 28, 2020 and August 31, 2020. 2

        The Court has reviewed the November 27, 2019 Report prepared by Fortalice

 entitled “Voting Process Analysis,” the State Defendant’s Objection to the

 Production of the Fortalice Report, and the Curling Plaintiffs’ Notice of Authority

 regarding work product protection.

        Based on the information before the Court, it appears that the Fortalice

 Report falls within the protection afforded by the attorney work product doctrine.

 Although the Secretary of State has an existing contract with Fortalice for the

 performance of cybersecurity services and has prepared reports that have been

 produced as evidence in this case previously, the Court cannot find that the



 2 The Court recognized the State Defendants’ ongoing objections to production of the Fortalice
 report and production of the BMDs for testing at the August 31, 2020 discovery conference.

                                               3
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 25 of 30
          Case 1:17-cv-02989-AT Document 858 Filed 09/02/20 Page 4 of 6



 analysis of the BMD system undertaken at the direction of counsel in response to

 Plaintiffs’ claims would have been prepared in substantially similar form absent

 Plaintiffs bringing their challenge to the BMDs in this litigation. See In re Capital

 One Consumer Data Security Breach Litigation, 2020 WL 2731238 at *3-4 (E.D.

 Va. May 26, 2020) (citing RLI Ins. Co. v. Conseco, Inc., 477 F. Supp. 2d 741, 748

 (E.D. Va. 2007). 3 Accordingly, the Court finds that the Defendants have asserted

 a valid attorney work product objection to Plaintiffs’ request for production of the

 Fortalice report. However, that does not by itself resolve the discovery dispute.

        At the same time that Defendants seek to preclude Plaintiffs’ review of

 Fortalice’s technical analysis of the BMD voting system, they also seek to preclude

 Plaintiffs from performing their own independent analysis of the system. The

 issues covered by such technical and security analysis fall within the heartland of

 this lawsuit’s serious claims – and thus, Defendants’ blocking position on all fronts

 is not sustainable, in the face of Plaintiffs’ demonstration of substantial need in

 connection with the Fortalice Report’s underlying voting data system/security

 evaluation. For this reason, the Court finds that Plaintiffs have shown a substantial

 need in turn for an inspection of the BMD voting system components, and in

 particular at this time, the BMD system and related ballot scanning and associated

 operational components. Accordingly, the Court DENIES Plaintiffs’ Request to

 compel production of the November 2019 Fortalice Report but GRANTS in part


 3The Court has reviewed the cases cited by the Curling Plaintiffs to support their argument that
 the Fortalice Report is not attorney work product. Though relevant, these cases are
 distinguishable and are not controlling.

                                                4
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 26 of 30
          Case 1:17-cv-02989-AT Document 858 Filed 09/02/20 Page 5 of 6



 Plaintiffs’ Joint Request for access to the BMD voting system for purposes of an

 expert inspection as follows:

       1.    Per their agreement, the Fulton County Defendants are DIRECTED

 to provide Plaintiffs with one each of the following items needed for testing as

 described in the Secretary of State’s Logic and Accuracy Procedures NO LATER

 THAN SEPTEMBER 4, 2020 AT 5:30 P.M.

             a. Dominion ImageCast X (ICX) Prime 21” BMD;

             b. ImageCast Precint (ICP) Scanner;

             c. 1 box of ballot paper with a minimum of 100 ballots;

             d. Programmed Technician Card;

             e. Programmed Poll Worker Card;

             f. USB Drive containing information from GA ICX BMD

             programming group;

             g. Print out of Ballot Activation Codes;

             h. Programmed Compact Flash Cards for Polling Place Scanner; and

             i. Programmed Security Key Tab for Polling Place Scanner.

       2.    Access to and testing of the equipment shall be subject to the terms of

 the Protective Order entered in this Case on July 11, 2019 at Doc. 477 in order to

 address the confidentiality and intellectual property concerns raised by the State

 Defendants and Dominion.

       3.    Plaintiffs shall arrange for all testing to be video (without sound)

 recorded continuously by an independent court videographer. This video shall be


                                         5
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 27 of 30
          Case 1:17-cv-02989-AT Document 858 Filed 09/02/20 Page 6 of 6



 made available to Defendants upon the completion of the Plaintiffs’ experts’ work

 NO LATER THAN SEPTEMBER 10, 2020 AT 9:00 A.M. and shall be

 supplemented thereafter. 4

          4.      The equipment identified in subsection 1 above shall not be put back

 into service for any election and shall be temporarily sequestered, at a location to

 be agreed upon, during the pendency of this lawsuit for future testing as necessary

 in discovery.

          5.      Plaintiffs shall make financial arrangements with Fulton County to

 deposit funds to cover the cost of Dominion replacement equipment it will incur.

          6.      The Court will address issues relating to the Poll Pad equipment in a

 subsequent Order, as necessary.

          IT IS SO ORDERED this 2nd day of September, 2020.



                                                 _____________________________
                                                 Amy Totenberg
                                                 United States District Judge




 4   The Plaintiffs may also retain a copy of the certified video.

                                                     6
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 28 of 30




                 SLIPSHEET
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 29 of 30
         Case 1:17-cv-02989-AT Document 1081 Filed 03/26/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  DONNA CURLING, ET AL.,
     Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
  v.

  BRAD RAFFENSPERGER, ET AL.,
        Defendants.




         ORDER AMENDING ORDER DIRECTING TRANSFER OF
                   ELECTRONIC EQUIPMENT

       This matter is before the Court on Plaintiffs’ Consent Motion to Amend

 Order Directing Transfer of Electronic Equipment [Doc. 1079]. Having

 considered the Consent Motion, and finding good cause, the Court hereby

 GRANTS the Consent Motion and AMENDS its prior Order of September 2,

 2020 (Doc. 858) by adding the following paragraph between subsections 3 and

 4 of the Order:

          3.1. As of March 15, 2021, Plaintiffs shall arrange for all testing to be

          video (without sound) recorded continuously with a continuous

          display to include the date, hour, minute, and second of recording by

          Plaintiffs’ counsel or those directly under counsel’s supervision at the

          office of Krevolin & Horst, LLC.
Case 1:21-mc-00164-RM Document 1-4 Filed 07/14/21 USDC Colorado Page 30 of 30
         Case 1:17-cv-02989-AT Document 1081 Filed 03/26/21 Page 2 of 2




    All other terms of the Order shall remain in effect.

          SO ORDERED this 26th day of March, 2021.



                                        _________________________
                                        The Honorable Amy Totenberg
                                        Judge, United States District Court
